DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on January 20, 2022. Claims 1, 7, 11 and 17 have been amended. Claims 1-20 were pending.
The IDS filed on 01/20/2022 has been considered.
REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is a reason for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“ responsive to a service request from an application on a client device to a managed service provided by an application gateway service computer residing in an enterprise computer network, starting a management aqent of the managed service, the management agent operating within a logical deployment boundary of the managed service and outside of the client device; intercepting [[a]]the service request from the application to [[a]]the managed service 
Dependent claims 2-10 and 12-20 are allowed at least by virtue of their dependencies from their independent claims 1 and 11. Thus, claims 1-20 are hereby allowed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
2/21/22

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447